Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the Examiner prosecuting this application has changed. Please direct future correspondence to the Examiner listed at the end of this action.

Priority
This Application claims the benefit of U.S. Provisional Application No. 62/698,611, filed on July 16, 2018.

Claim Status
Claims 1, 2, 5, 10-11, 43, 51, 57, and 108 are pending are under examination. Claims 3-4, 6-9, 12-42, 44-50, 52-56, and 58-107 are canceled. 

				Response to Applicant’s argument
Applicant’s arguments filed 09/26/2022 have been fully considered. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  

					

Free of the Art. 
The compound of formula (Ia) is free of the art. However, the claims are not patentable in light of the double patenting rejection set forth below. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 10-11, 43, 51, 57, and 108 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,654,827 B2 in view of Winston C. Tse Abstract 38, published February 14, 2017, 18 pages, Seattle.
The claims of the U.S. Patent claims teach a method of treating a human immunodeficiency virus (HIV) infection comprising administering a therapeutically effective amount of a compound of Formula (Ia):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
or a compound of Formula (Ib):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt thereof, to a subject in need thereof. (See claim 1). Moreover, the U.S. Patent claims teach the method comprises administering the compound, or a pharmaceutically acceptable salt thereof, in combination with one, two, three, or four additional therapeutic agents. (See claim 11.) the additional therapeutic agents are selected from the group consisting of HIV protease inhibiting compounds, HIV non-nucleoside inhibitors of reverse transcriptase, HIV non-nucleotide inhibitors of reverse transcriptase, HIV nucleoside inhibitors of reverse transcriptase, HIV nucleotide inhibitors of reverse transcriptase, HIV integrase inhibitors, gp41 inhibitors,
CXCR4 inhibitors, gpl20 inhibitors, CCRS inhibitors, capsid polymerization inhibitors, and pharmacokinetic enhancers, or any combinations thereof. (See claim 5.) The U.S. Patent claims teach the additional therapeutic agents are selected from the group consisting of abacavir sulfate, tenofovir, tenofovir disoproxil, tenofovir disoproxil fumarate, tenofovir disoproxil hemifumarate, tenofovir alafenamide, and tenofovir alafenamide hemifumarate. (see claim 6.)
	The U.S. Patent claims do not teach heavily treatment-experienced patient wherein the HIV infection is an HIV-1 infection characterized by HIV-1 mutant resistance to one or more antiretroviral medications. Additionally, the U.S. Patent claims do not teach sodium salt. 
	In regards to claim 1, Winston C. Tse et al teaches discovery of novel potent caspid inhibitors with long-acting potential.  While HIV capsid (CA) plays an essential role in multiple stages of the viral life cycle, it remains an unexplored target for antiretroviral (ARV) therapy. The discovery of a novel class of exquisitely potent and metabolically stable HIV capsid inhibitors (CAIs) that exhibit pharmacokinetic (PK) profiles suitable for slow-release parenteral administration.

    PNG
    media_image3.png
    525
    763
    media_image3.png
    Greyscale

Page 3
In vitro CA binding and assembly assays, together with X-ray co-crystal structures of CAIs with cross-linked CA hexamers, were used to optimize compounds for high binding affinity to CA. Medicinal chemistry approaches were employed to optimize the antiretroviral activity and drug-like properties using a cytopathic antiviral assay in conjunction with extensive metabolism and pharmacokinetic profiling. CAI resistance-associated mutations were identified by in vitro resistance selections. CAI mode-of-action was defined by inhibitor time-of-addition, virion electron microscopy and viral DNA quantification.
GS-CA1, an exemplified member of a novel class of CAIs, is a highly potent inhibitor of HIV-1 replication in T cell lines (EC50 = 0.24 nM) and displays similar potency against multiple HIV-1 clinical isolates from all major clades in human PBMCs. Identified CAIs bind to a broadly conserved site at the interface of two adjacent monomers within a CA hexamer and accelerate CA assembly in vitro. 


    PNG
    media_image4.png
    665
    728
    media_image4.png
    Greyscale

Page 5
Dr. Tse et sl. Found that GS-CA1 is more potent than approved antivirals.  No measurable cytotoxicity in target and non-target primary cells.  
Page 6
Highly active against major HIV-1 mutants listed on page 6, not copied here. 
Page 7
GS-CA1 highly active against all major HIC-1 clades.
Page 8
GS-CA1 inhibits multiple steps in HIV replication cycle.
Page 10
GS-CA1 inhibits multiple steps in HIV replication cycle. 
Page 12
GS-CA1 mode of action consistent with binding charaterstics 
Page-16
GS-CA1 Pharmacokinetics in rats. Extended release formulation



    PNG
    media_image5.png
    677
    765
    media_image5.png
    Greyscale

Page 16


    PNG
    media_image6.png
    566
    632
    media_image6.png
    Greyscale

Page 17.

	The identified CAIs maintain full activity against HIV-1 mutants resistant selected from clinical PIs, NRTIs, NNRTIs, and INSTIs with an attenuated in vitro replication phenotype. Mechanistic studies revealed a dual mode of action targeting both the late-stage virion maturation and post-entry CA functions. GS-CA1 shows high in vitro metabolic stability and favorable PK profiles in multiple preclinical species with low systemic drug clearances (0.08–0.33 L/hr/kg) and long half-lives (7.2–18.7 hr). Low aqueous solubility provides for an extended-release preclinical PK profile following subcutaneous administration of a solid depot formulation.
	A new compound identified as novel HIV-1 capsid inhibitors (1a) with uniquely potent antiviral activity and a favorable resistance profile orthogonal to existing ARVs. The high metabolic stability and low aqueous solubility of this new inhibitor class should enable the development of an extended-release parenteral formulation with the potential to be used as a novel long-acting antiretroviral treatment.
	It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by the U.S. patent claims to include patient is infected with multidrug resistant HIV-1 to a nucleoside or nucleotide reverse transcriptase inhibitor (NRTI), a non-nucleoside or non-nucleotide reverse transcriptase inhibitor (NNRTI), a protease inhibitor (PI), and an integrase strand transfer inhibitor (INSTI) to give Appliant’s claimed invention. One would have been motivated by the fact that a compound for formula (Ib) that is substantially similar to the present compound of formula (Ia) as an excellent capsid inhibitor exhibits unique potent antiviral activity against HIV-1 mutants resistant selected from clinical PIs, NRTIs, NNRTIs, and INSTIs (a heavily treatment-experienced patient) as taught by Tse. One would reasonably expect a similar compound as a capsid inhibitor to treat HIV infection in a patient is infected with multidrug resistant HIV-1 to a nucleoside or nucleotide reverse transcriptase inhibitor (NRTI), a non-nucleoside or non-nucleotide reverse transcriptase inhibitor (NNRTI), a protease inhibitor (PI), and an integrase strand transfer inhibitor (INSTI) (a heavily treatment-experienced patient) with success. The patient of the U.S. patent encompasses a patient with a viral load of greater than about 200 copies of HIV-1 RNA/mL at the time of beginning administration of the compound.
	With respect to administration of the compound of Formula (Ia), or a pharmaceutically acceptable salt thereof, results in a decrease in the viral load in the patient simply expresses the intended result of a process step positively recited. Therefore, since the obvious method step taught by the combined cited references would result in a decrease in the viral load as recited in claim 57.


With regard to claim 108, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a physiologically acceptable salt such as sodium salt to the compound of formula (Ia) having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628